Opinion issued October 1, 2020




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas
                           ————————————
                              NO. 01-20-00628-CV
                           ———————————
   IN RE WENDY QUAN AND BRENDA UNG, INDIVIDUALLY AND
 DERIVATIVELY ON BEHALF OF CAPITAL PLASTICS INT’L, INC.,
 ELEMENT PLASTICS MFG., INC., AND CASH 10702 INVESTMENT,
LLC, AND PING CHU AND ANDY CHEN, DERIVATIVELY ON BEHALF
OF CAPITAL PLASTICS INT’L, INC., ELEMENT PLASTICS MFG., INC.,
          AND CASH 10702 INVESTMENT, LLC, Relators


            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Wendy Quan and Brenda Ung, individually and derivatively on

behalf of Capital Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash 10702

Investment, LLC, and Ping Chu and Andy Chen, derivatively on behalf of Capital

Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash 10702 Investment, LLC,
filed a petition for writ of mandamus challenging the trial court’s September 1, 2020

order compelling relators to present Wendy Quan, Brenda Ung, and Ping Chu for

deposition on September 3 and 4, 2020, and further challenging the trial court’s

refusal to consider relators’ motion for reconsideration of the September 1, 2020

order compelling depositions.1 Relators also filed a Motion for Emergency Relief,

requesting that this Court stay the depositions of Wendy Quan, Brenda Ung, and

Ping Chu pending resolution of the petition for writ of mandamus. On September 4,

2020, the Court denied relators’ request for emergency relief. Relators have filed a

motion to dismiss their petition.

      Accordingly, we grant relators’ motion and dismiss the petition. We dismiss

all pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau.




1     The underlying case is Wendy Quan and Brenda Ung, individually and derivatively
      on behalf of Capital Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash 10702
      Investment, LLC, and Ping Chu and Andy Chen, derivatively on behalf of Capital
      Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash 10702 Investment, LLC v.
      Jeff Quan, Ka Yan Lee, Harmony Quan, Mega Time II, LLC, Lawrence Lee, and
      Melody Quan, No. 20-DCV-271902, in the 240th District of Fort Bend County,
      Texas, the Honorable Frank J. Fraley presiding.

                                            2